Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00248-CV

                              IN THE INTEREST OF A.M.M.

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01040
                 Honorable Charles E. Montemayor, Associate Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. It is ORDERED that no costs shall be assessed against
appellant in relation to this appeal because he qualifies as indigent.

       SIGNED October 29, 2014.


                                               _____________________________
                                               Karen Angelini, Justice